Citation Nr: 0203249	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

(The issues of entitlement to service connection for 
bronchitis and entitlement to service connection for a 
psychiatric disorder, claimed as panic attacks, will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board is undertaking additional development on the issues 
of entitlement to service connection for bronchitis, and 
entitlement to service connection for a psychiatric disorder, 
claimed as panic attacks, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan, 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is competed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All evidence needed for review of the issue regarding the 
bilateral knee disorder has been obtained.

2.  The RO denied the veteran's claim for service connection 
for a bilateral knee disorder in a decision of January 6, 
1986, and the veteran did not thereafter perfect an appeal.

3.  The additional evidence presented since January 6, 1986, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a bilateral knee disorder.



CONCLUSIONS OF LAW

1.  The unappealed RO decision of January 6, 1986, which 
denied entitlement to service connection for a bilateral knee 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2001).

2.  The additional evidence presented since January 6, 1986, 
is not new and material, and the claim for service connection 
for a bilateral knee disorder has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for a 
bilateral knee disorder.  He asserts that he has a bilateral 
knee disorder that is attributable to service.  

The RO previously denied the veteran's claim for service 
connection for a bilateral knee disorder in a decision of 
January 6, 1986.  The veteran was notified by letter of that 
decision and of his right to file an appeal, but he did not 
do so and the decision became final.  38 U.S.C.A. §§ 5108, 
7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed no evidence of left knee disability.  Service medical 
records also showed that the veteran was seen in September 
1968 for pain he was having with an old right knee football 
injury.  He was placed on a physical profile for the right 
knee.  Subsequent service medical records do not show that 
the right knee was further treated.  The report of a medical 
examination conducted in July 1971 for the purpose of the 
veteran's separation from service shows that the lower 
extremities, and the spine and other musculoskeletal areas, 
were normal upon examination.  

In the decision of January 6, 1986, the RO decided the claim 
based on the veteran's service medical records.  The RO 
concluded that there was no basis for granting service 
connection as a left knee disability was not shown, and no 
continuing problems for the right knee were shown during 
service.  Also, there was no evidence of record of 
examination or treatment of either knee subsequent to 
service.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 38 
U.S.C.A. § 5103(f).

The additional evidence which has been presented since the 
January 6, 1986, decision includes VA outpatient treatment 
records, dated from January 1995 to October 1999.  They show 
that the veteran has been treated at various times for knee 
pain.  In particular, x-rays of the left femur were negative 
in January 1995.  In January 1995, the veteran reported that 
both of his knees had been painful because he worked a lot.  
In January 1996, x-rays of the right knee showed degenerative 
changes.  In February 1996, a history of degenerative changes 
of the right knee was noted in a medical record regarding 
other issues.  

The Board notes that the additional medical evidence is from 
many years after service and essentially documents treatment 
for knee related complaints during those time frames.  There 
is no medical opinion that a bilateral knee disorder is 
present and is related to service.  More specifically, there 
is no medical opinion that current right knee degenerative 
changes are related to treatment that the veteran had in 
service 27 years ago for a right knee complaint associated 
with an old football injury, or that such problems are 
otherwise attributable to his period of service.  There is no 
medical evidence of a current left knee disorder, or that 
there were left knee problems in service.  

Thus, the additional evidence does not include the type of 
evidence necessary show that any current bilateral knee 
disorder was incurred in or aggravated by service.  For the 
foregoing reasons, the Board finds that the additional 
evidence presented since January 6, 1986, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral knee disorder.  At the time of the 1986 decision, 
there was essentially no evidence clinically documenting 
problems with the left knee during or since service, and 
evidence has not been submitted which suggests any different 
evidentiary circumstances with regard to that knee.  As to 
the right knee, there are now clinically reported findings of 
arthritic changes in the knee, but there is lacking a 
clinical opinion relating such changes to service.  The 
veteran's own opinion in this matter of establishing 
"etiology" would have no probative value.  Accordingly, the 
decision of January 6, 1986, which denied entitlement to 
service connection for a bilateral knee disorder remains 
final.



ORDER

New and material evidence not having been presented, the 
claim for entitlement to service connection for a bilateral 
knee disorder remains denied. 



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

